DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This is a first action on the merits for this regular application filed on 03/29/20
Specification
The disclosure is objected to because of the following informalities: on page 1, and under the Background section, Applicant cites Chinese patent 200910164942.2. It is requested that Applicant submits via Information Disclosure Statement Form. Appropriate correction is required.
Abstract
The abstract of the disclosure is objected to because the abstract is supposed to be on one page without any other sections. Applicant is requested to resubmit the abstract and to remove the other information including title, inventor name, etc.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 9 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only. See MPEP § 608.01(n).  Accordingly, the claim 9 not been further treated on the merits.
Claims 1 and 11 are objected to because of the following informalities:  please replace the term “characterized in that” with the word “wherein” consistent to US practice for crafting claim language.  Appropriate correction is required.
Claims 6 and 7 are objected to because of the following informalities: please replace the preamble of claim 6 with “The electrostatic aerosol disinfection and sterilization method”. Also, is requested to add the word “further” before the word “comprises: in line 2. The same applies to claim 7, line 3.
Claim 10 is objected to because of the following informalities: claim 10 should depend from claim 9 not claim 8. please change the dependency of claim 10 to claim 9.
Claim 7 is objected to because of the following informalities: please replace the word “sprayed” with the word “spraying”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3, 6, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, line 2; Applicant states “sodium chloride”. Is Applicant refereeing to “salt water”? It is requested that Applicant substitute the term “sodium chloride” with “the salt water”.
In claim 6, line 3; Applicant states “the liquid water The polarized high-voltage output electrode is connected”. The examiner is unable to understand what Applicant is trying to claim. And therefore, the metes and bounds of claim 6 cannot be determined.
In claim 10, lines 10-12; Applicant describes “ A function model” structure within a method step. Applicant is requested to add an active action step that includes the function model structure.
Claims 9-10 recite the limitation "the predetermined surface of the object" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim. The same applies to claim 10, lines 2, 4, and 8.

Claim 8 recites the limitation "the human body" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
 Claim 11 recites the limitation "the object" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Umeda (US 5,883,934) in view of Suda et al. (US 2013/0020497 A1).
Regarding claims 1 and 11, Umeda discloses an electrostatic aerosol (col.4, lines 17-21) disinfection and sterilization method/system comprising (col.1, lines 6-8); and the atomized particles are charged with static electricity of a first polarity (col.4, lines 17-21); transporting (col.3, lines 25-28 and lines 33-36; formed positive or negative ions that spreads in the air and is transported via generating ions) the atomized particles with static electricity to a predetermined surface of the object (col.4, lines 5-16) to be disinfected (col.3, lines 29-32), the object to be disinfected having static electricity of a first polarity; when the atomized particles reach the predetermined surface of the object to be disinfected (col.4, lines 4-6), changing the electrostatic polarity of the object (col.3, lines 58-60) to be disinfected is such that the object to be disinfected has static electricity of a second polarity (col.6, lines 40-43), wherein the second polarity is opposite to the polarity of the first polarity;
Atomization module (Fig.7) that is capable of atomizing liquid water without any medicine to obtain atomized particles of liquid water;
An electrification module (Fig.7:1, 1’, 6, and 4) configured to bring the atomized particles and the object to be disinfected with static electricity of a first polarity;
A conveying module (Fig.7:30) for conveying electrostatically atomized particles to a predetermined surface of an object (col.5, lines 39-48) to be disinfected;
A polarity switching module (col.6, lines 40-43; Fig.7:6, 1, and 4), configured to change the electrostatic polarity of the object (Fig.6:40 and 42) to be disinfected when the atomized particles reach a predetermined surface of the object to be disinfected, so that the object to be disinfected has static electricity of a second polarity, the second polarity is opposite to the first polarity.
In the “Background” section on page 1, lines 19-24 of the current application, Applicants admit that it is well know to atomize water to deliver drugs or ozone to a diseased site for sterilization. 
Umeda teaches atomization by charging a floating mist-form material (col.4, lines15-20). However, Umeda appears silent to explicitly teach the type of material that is atomized.
Suda et al. discloses an electrostatic atomizing device (Fig.3) that uses only water [0009] since the negatively-charged minute water particles effectively adhere to targets being positively-charged previously [0010]. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Suda et al. water electrostatic device to Umeda method/system since negatively-charged minute water particles effectively adhere to targets being positively-charged previously.
Regarding claim 2, the combined Umeda method appears silent to disclose a sterilized water. 
However, one of ordinary skill in the art would readily recognize using a purified or sterilized water in order to effectively remove odor components, bacteria and allergenic materials suspended within a space [0008]. Unpurified or unsterilized waters include more bacteria than purified or sterilized waters. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to sterilize Suda et al. water in order to effectively remove odor components, bacteria and allergenic materials suspended within a space.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Umeda (US 5,883,934) in view of Suda et al. (US 2013/0020497 A1) as applied to claim 1, and further in view of Gallant (US 3,977,609).
Regarding claim 5, the combined Umeda reference appears silent to disclose the use a pressure spray atomizing device.
Gallant discloses a water liquid atomizer (Fig.1:10, and col.1, lines 11-17) that uses air pressure to atomize the water (col.3, lines 16-34). Gallant further discloses that the advantage of this type of atomizer provides finely controlling the flow of liquid to the nozzle of the atomizer while also providing positive sealing of the nozzle when the atomizer is inoperative (col.1, lines 41-46). The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Gallant liquid water atomizer in order to directly and finely control the flow of liquid water to the nozzle of the atomizer. 
Regarding claims 6-7, the combined Umeda reference provides the step of directly connecting the liquid water directly with the polarized high-voltage output electrode and the step of spraying liquid water under pressure through a metal nozzle connected to a high-voltage electrode. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Gallant liquid water atomizer in order to directly and finely control the flow of liquid water to the nozzle of the atomizer. 
Allowable Subject Matter
Claims 3-4 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claims 3-4 and 8-10, are deemed to be directed to a nonobvious improvement over the art of record (Umeda, Suda et al., and Gallant). the primary reasons for allowance of the claims 3-4 and 8-10 are the recited concentration of sodium chloride, the recited voltage, the step of keeping the human body insulated, the step of calculating time, the step of measuring the initial speed of the atomized particle airflow, the step of estimating the resistance of the atomized particle airflow, and the recited function model.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271. The examiner can normally be reached M-F 5:30-12:00 and 6:00-9:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798